Citation Nr: 9920597	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from March 1953 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The claim for service connection for a right hip 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The RO denied entitlement to service connection for a 
right ankle disability when it issued an unappealed rating 
decision in September 1982.  

3.  The evidence received since the final unappealed 
September 1982 rating decision bears directly or 
substantially upon the issue at hand, is not duplicative or 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The claim for service connection for a right ankle 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a right hip disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  Evidence received since the September 1982 rating 
decision wherein the RO denied entitlement to service 
connection for a right ankle disability is new and material, 
and the veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103 (1998).

3.  The claim for entitlement to service connection for a 
right ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a right hip disability.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

The service medical records show that the veteran was seen in 
January 1956 for complaints of right hip and groin region 
pain.  He was seen again for these complaints in February 
1956.  The examiner stated that the veteran had pains of the 
right groin area of five days duration.  The examination was 
negative, and there were no spasms or tenderness.  The 
remainder of the service medical records, including the March 
1956 discharge examination, are negative for a right hip 
disability.  

The veteran underwent a physical examination for the reserves 
in March 1960.  This examination was negative for a right hip 
disability.  A Report of Medical History obtained at this 
time was also negative for complaints pertaining to the right 
hip.  

The post service medical records show that the veteran was 
afforded a VA examination in August 1972.  The 
musculoskeletal examination was normal, and a right hip 
disability was not noted by history or on examination.  

An August 1983 VA examination notes that the veteran had 
Leriche syndrome of the right hip.  The right hip pain had 
been evaluated following the veteran's recent surgery for 
atherosclerotic coronary vascular disease.  On examination, 
the hips had a full range of motion and no tenderness to 
palpation.  The assessment noted that the veteran had 
continued right hip pain following his surgery, which was 
presumably secondary to vascular insufficiency.  

November 1983 VA treatment records show that the veteran was 
status post surgery.  He was able to walk about one half to 
one block before claudication at the hip.  After examination, 
the examiner stated that he was inclined to believe that the 
hip pain was not vascular.  

Additional records from December 1983 state that the veteran 
had first noted increased pain in his right groin and right 
hip in April 1980.  The pain had persisted to the present, 
and remained of uncertain origin despite many examinations 
and orthopedic consultations.  X-ray studies were 
unremarkable, and a recent computed tomography (CT) scan was 
said to be normal.  There was questionable narrowing of the 
right iliac artery, but this did not seem sufficient to 
account for the veteran's symptoms.  On examination, the 
right hip was pain free except for pain induced by moderate 
abduction.  

VA treatment records from January 1998 to July 1998 are 
contained in the claims folder.  April 1998 records indicate 
that the veteran had hip pain, which was possibly an upwards 
translation from his ankle pain.  July 1998 records note 
right hip pain.  


Analysis

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a right hip disability.  The service medical 
records show that the veteran was seen for pain of the right 
groin and hip in late January and early February 1956.  The 
examination was negative, and a diagnosis of a chronic hip 
disability was not made.  The March 1956 discharge 
examination was also negative for a right hip disability.  
Therefore, the service medical records do not show that a 
chronic right hip disability existed during active service. 

The post service medical records do not establish the 
continuity of symptomatology that is required to show that a 
chronic disability originated during active service.  The 
first complaints for right hip pain were not recorded until 
1983, and December 1983 treatment records state that the 
veteran dated the onset of these pains from 1980.  The 
records are unclear as to whether these pains were the result 
of an orthopedic or a vascular disability.  The Board notes 
that the veteran is not service connected for any 
cardiovascular disability, and the service medical records 
are negative for any evidence of a cardiovascular disability.  
The current medical records show that the veteran also 
complained of right hip pain on occasion in 1998.  There is 
no evidence of a medical opinion that relates the current 
right hip pain to active service.  Therefore, without 
evidence of continuity of symptomatology or a medical opinion 
to establish a nexus between the veteran's current complaints 
and active service, his claim is not well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. 
App. 486 (1997).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).



As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a right hip disability, 
the doctrine of reasonable doubt has no application to his 
case.


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
right ankle disability.

Criteria

The record shows that entitlement to service connection for a 
right ankle disability was previously denied in a September 
1982 rating decision.  The veteran was notified of this 
decision in a September 1982 letter, but he did not submit a 
notice of disagreement to initiate an appeal of this decision 
within one year thereof.  Therefore, the September 1982 
rating decision is final, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1998).  

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).




The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Factual Background

The evidence considered by the RO in September 1982 included 
the veteran's service medical records.  In addition, the 
report of an August 1972 VA examination was considered.  The 
RO stated that the sprain of the right ankle in service was 
acute and transitory, with no residuals found on the August 
1972 VA examination.  

The evidence received since the September 1992 rating 
decision includes the report of an August 1983 VA 
examination.  An X-ray study of the right ankle showed no 
abnormalities.  However, a cystic lesion was noted, as was a 
partially calcified density within the cystic area.  This 
probably represented a simple cyst, but enchondroma could not 
be completely ruled out.  It was believed that this could 
possibly weaken the bone, although it was still surrounded by 
considerable bony material.  There was no diagnosis of a 
right ankle disability by the examiner following the 
examination.  

An additional X-ray study of the right foot was obtained in 
August 1997.  A lucency in the mid calcaneus was noted with 
central rounded curvilinear calcification.  This likely 
represented an unusually configured normal variant or a bone 
cyst.  

VA treatment records dated from January 1998 to July 1998 
show that the veteran was seen on several occasions for right 
ankle pain.  April 1998 records state that the veteran 
reported a long standing ankle problem, which he said 
originated in Korea.  He had tried a gel cast without 
success.  May 1998 records show that the ankle was said to be 
unstable.  

June 1998 records state that the veteran reported ankle 
problems since 1953 when he sustained a severe ankle sprain.  
The cyst that was identified on the previous X-ray studies 
was noted, but said to be insignificant.  After the 
examination, the impression was right ankle instability, 
etiology unclear.  

July 1998 records include a diagnosis of medial lateral 
instability of the right ankle.  Additional July 1998 records 
state that the veteran complained of right ankle instability 
since falling in a hole in 1953.  September 1998 records 
state that the veteran was doing reasonably well, and that he 
did better with a brace.  

Analysis

Initially, the Board finds that the veteran has submitted new 
and material evidence to reopen his claim for entitlement to 
service connection for a right ankle disability.  

The September 1982 rating decision wherein the RO denied the 
veteran entitlement to service connection did so because 
there was no evidence of a right ankle disability on the most 
recent VA examination, which had been conducted in August 
1972.  The additional evidence submitted by the veteran 
includes VA treatment records which contain current diagnoses 
of right ankle instability.  As this information was not 
before the decision makers in September 1982, and as it bears 
directly and substantially upon the issue at hand, it is both 
new and material, and the veteran's claim is reopened.  


III.  Entitlement to service connection 
for a right ankle disability.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
claim does not need to be conclusive, but only possible in 
order to be well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The appellant has the burden of 
submitting evidence to show that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order 
for there to be a well grounded claim for service connection, 
there must be evidence of incurrence or aggravation of a 
disease or injury during service, competent evidence that the 
veteran currently has the claimed disability, and evidence of 
a nexus between the inservice disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

The Board must now consider whether the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for a right ankle disability.  After careful 
review of the veteran's contentions and the evidence of 
record, the Board finds that his claim is not well grounded.  

The service medical records show that the veteran was treated 
for a right ankle sprain on only a single occasion in 1953.  
There is no indication that he was ever seen again for a 
right ankle disability in service, and the March 1956 
discharge examination was negative for a right ankle 
disability.  Therefore, the service medical records do not 
show the development of a chronic right ankle disability.  

The post service medical records do not demonstrate 
continuity of symptomatology between active service and the 
veteran's current right ankle disability.  The first post 
service evidence of a right ankle disability is contained in 
the VA treatment records dated from January 1998 to September 
1998, which is 42 years after the veteran's discharge from 
service.  Furthermore, there is no evidence of a medical 
opinion that relates the veteran's current right ankle 
disability to active service.  

The veteran related his history of an injury in service on 
several occasions, but none of the examiners opined that the 
current disability was related to this injury.  The June 1998 
examiner specifically noted that the etiology was unclear.  
The Board notes the veteran's sincere belief that his current 
right ankle disability is the result of the injury he 
sustained in active service, but the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, without evidence of 
continuity of symptomatology or a medical opinion to 
establish a nexus between the veteran's current disability 
and active service, his claim is not well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. 
App. 486 (1997).

As the veteran has not submitted a well grounded claim for 
service connection for a right ankle disability, the doctrine 
of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right hip disability, 
the appeal is denied.

The veteran having submitted new and material evidence to 
reopen a claim for service connection for a right ankle 
disability, the claim is reopened.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right ankle 
disability, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

